ALLOWABILITY NOTICE


Examiner's Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

	Please amend claim 1.


	1. (Currently Amended) An adhesive composition comprising the following components (A) to (C):
component (A): (Meth) acrylic triblock elastomer having a melt flow index (190°C, 2.16 kg) of 0.01 or more and 20 or less and having a weight average molecular weight of 80,000 or more,
component (B): (Meth) acrylate monomer having no hydroxyl group and having a phenoxy group, and
component (C): Radical initiator,
wherein the component (A) is an X-Y-X type (meth) acrylic triblock elastomer formed of a segment X which is a polymer of a (meth)acrylate compound and a segment Y which is a polymer of a (meth)acrylate compound,
wherein the component (B) 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Ieda et al. (JP 2013-0134329 A) teaches a sealant composition comprising an ABA-type block copolymer, a (meth)acrylic acid ester monomer, and a radical initiator.  Ieda fails to teach an adhesive composition; fails to teach a (meth)acrylic triblock elastomer having a melt flow index (190oC, 2.16 kg) of 0.01 to 20; fails to teach a (meth)acrylate monomer consisting of phenoxyethyl acrylate (as required by claim 1); fails to teach an adhesive composition exhibiting peel adhesion strength to polyphenylene ether (PPE) of 15.0 N/m or more (as required by claim 18); and fails to teach an adhesive composition exhibiting peel adhesion strength to polyphenylene sulfide (PPS) of 14.0 N/m or more (as required by claim 18).
Onogi et al. (US 2009/0136774 A1) teaches a resin composition comprising an olefinic block polymer.  Onogi fails to teach a (meth)acrylic triblock elastomer having a melt flow index (190oC, 2.16 kg) of 0.01 to 20; fails to teach a (meth)acrylate monomer component having no hydroxyl group and having a phenoxy group; fails to teach a (meth)acrylate monomer component consisting of phenoxyethyl acrylate (as required by claim 1); fails to teach an X-Y-X type (meth)acrylic triblock elastomer formed of X and Y segments that are (meth)acrylate compounds; fails to teach an adhesive composition exhibiting peel adhesion strength to polyphenylene ether (PPE) of 15.0 N/m or more (as required by claim 18); and fails to teach an adhesive composition exhibiting peel adhesion strength to polyphenylene sulfide (PPS) of 14.0 N/m or more (as required by claim 18).
Everaerts et al. (US 2004/0097658 A1) teaches that elastomeric and melt flow properties can be adjusted by varying weights of blocks in copolymers.  Everaerts fails to teach a (meth)acrylic triblock elastomer having a melt flow index (190oC, 2.16 kg) of 0.01 to 20; fails to teach a (meth)acrylate monomer component having no hydroxyl group and having a phenoxy group; fails to teach a (meth)acrylate monomer component consisting of phenoxyethyl acrylate (as required by claim 1); fails to teach an adhesive composition exhibiting peel adhesion strength to polyphenylene ether (PPE) of 15.0 N/m or more (as required by claim 18); and fails to teach an adhesive composition exhibiting peel adhesion strength to polyphenylene sulfide (PPS) of 14.0 N/m or more (as required by claim 18).
Miyamoto et al. (US 2011/0269894 A1) teaches an adhesive composition comprising an elastomer, a (meth)acrylic acid ester monomer, and a radical initiator.  Miyamoto fails to teach a (meth)acrylic triblock elastomer having a melt flow index (190oC, 2.16 kg) of 0.01 to 20; fails to teach a (meth)acrylate monomer consisting of phenoxyethyl acrylate (as required by claim 1); fails to teach an X-Y-X type (meth)acrylic triblock elastomer formed of X and Y segments that are (meth)acrylate compounds; fails to teach an adhesive composition exhibiting peel adhesion strength to polyphenylene ether (PPE) of 15.0 N/m or more (as required by claim 18); and fails to teach an adhesive composition exhibiting peel adhesion strength to polyphenylene sulfide (PPS) of 14.0 N/m or more (as required by claim 18).
Noyori et al. (JP 2017-036368 A, newly cited) teaches an adhesive composition comprising a triblock copolymer elastomer, a (meth)acrylic acid ester monomer, and a radical initiator.  Noyori fails to teach a (meth)acrylic triblock elastomer having a melt flow index (190oC, 2.16 kg) of 0.01 to 20; fails to teach a (meth)acrylic triblock elastomer having a weight average molecular weight of 80,000 or more; fails to teach a (meth)acrylate monomer consisting of phenoxyethyl acrylate (as required by claim 1); fails to teach an adhesive composition exhibiting peel adhesion strength to polyphenylene ether (PPE) of 15.0 N/m or more (as required by claim 18); and fails to teach an adhesive composition exhibiting peel adhesion strength to polyphenylene sulfide (PPS) of 14.0 N/m or more (as required by claim 18).
Miyazaki et al. (US 2012/0070660 A1, newly cited) teaches an adhesive composition comprising an acrylic block copolymer, a polymerizable vinyl monomer, and a curing agent.  Miyazaki fails to teach a (meth)acrylic triblock elastomer having a melt flow index (190oC, 2.16 kg) of 0.01 to 20; fails to teach a (meth)acrylate monomer consisting of phenoxyethyl acrylate (as required by claim 1); fails to teach an adhesive composition exhibiting peel adhesion strength to polyphenylene ether (PPE) of 15.0 N/m or more (as required by claim 18); and fails to teach an adhesive composition exhibiting peel adhesion strength to polyphenylene sulfide (PPS) of 14.0 N/m or more (as required by claim 18).
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eli D. Strah/Primary Examiner, Art Unit 1782